CORRECTED NOTICE OF ALLOWABILITY
The IDS filed 27 August 2021 submits prior art that shows a lack of a filament of a plurality of rod-like lamps at four corners of a rectangular region. The prior art does not change the Office’s judgment regarding allowability, since the Office was already aware of similar prior art (now cited in a concurrent PTO-892), but as stated in the reasons for allowance in the previous Notice of Allowability, the primary Abe reference not only has filament in its lamps at its corners, but has higher filament winding density there, which teaches away from any modification with such prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN J NORTON/               Examiner, Art Unit 3761